Citation Nr: 1541388	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  10-33 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back (lumbar spine) disability including as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a right hip disability including as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a left hip disability including as secondary to service-connected bilateral knee disabilities.

4.  Entitlement to service connection for a neck (cervical spine) disability including as secondary to service-connected bilateral knee disabilities.

5.  Entitlement to service connection for a right bicep disability including as secondary to his back disability.

6.  Entitlement to service connection for a left bicep disability including as secondary to his back disability.


REPRESENTATION

Appellant represented by:	Andrew Rutz, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1978.

This matter comes before the Board of Veterans' Appeals  (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and of the Togus RO in Augusta, Maine.  The RO in Indianapolis, Indiana has jurisdiction of this matter.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of that hearing is of record.

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran waived RO consideration of that evidence in September 2015.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that the RO recently issued an April 2015 rating decision addressing claims of entitlement to compensation under 38 U.S.C. § 1151 for bilateral lower extremity ulcers.  The Veteran has filed a Notice of Disagreement with respect to those claims.  That matter is not currently before the Board, but the RO should take appropriate action, including issuing a Statement of the Case, with respect to that claim.  38 C.F.R. § 19.9 (2015).

The issue(s) of entitlement to service connection for right and left hip disabilities, a neck disability, and a right bicep disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's back disability has been aggravated by his service-connected, bilateral knee disabilities.

2.  The Veteran does not have, and has not had at any point during the appeal period, a left bicep disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability, as aggravated by service-connected knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for service connection for a left bicep disability, including as secondary to service connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.

Provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, secondary service connection is warranted if the evidence establishes that, at least as likely as not, the claimed condition was caused by or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310; Buckley v. West, 12 Vet. App. 76, 84 (1998); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the disease, will be service-connected.

II.  Back Disability

The Veteran asserts entitlement to service connection for a back disability.  A June 2009 VA Examination of his back resulted in diagnoses of chronic lumbosacral strain with grade I retrolisthesis of L4-5 and degenerative changes of the lumbosacral spine.  He contends that his bilateral knee disabilities result in instability and abnormal movement which has caused or aggravated his current back disability.  See June 2015 Board Hearing Transcript; August 2011 Veteran's Argument (discussing medical treatises which indicate a "clinical relationship" between back degeneration and the functional impairments associated with the Veteran's knee disabilities, e.g. abnormal gait and use of assistive devices to ambulate).

The Veteran has not only submitted medical treatises, but has also submitted the favorable opinion, explained at length, of his treating chiropractor.  See June 2012 Private Opinion Letter ("the knees do not transmit these forces properly to the other skeletal structures.  The result of these forces or 'mal-aligned' forces, in the lumbar spine results in earlier than expected degenerative changes such as seen on [the Veteran's] lumbar films."); July 2015 Deposition Tr. (Dr. T.A.) (discussing, at length, the underlying medical principles and basic mechanics linking the bilateral knee disabilities to the back disability).  The Board will not quote these favorable opinions at length, but will note that they contain extensive discussion, cite to pertinent medical literature, are based on a factually accurate medical history, and are otherwise compellingly reasoned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The record also contains a negative opinion including, particularly, the VA examiner's September 2009 opinion based on his June 2009 VA examination.  The opinion is, in full:

The patient is complaining of lower back pain since the year 2008.  He has a bilateral knee condition which started before military service and was aggravated in military service.  He does not have any history of fracture of the bilateral legs.  No shortening or length discrepancy.  The patient's limping is related only to his bilateral knee conditions with pain.  He does not have any history of lower back injury when he was in military service.  
In my opinion, it is not likely that the patient's present lower back condition since 2008 is related to his bilateral knee conditions which were aggravated in military service.  He does not have any leg length discrepancy.  The limping is mild.  It does not cause abnormal movement in the lumbosacral spine.
September 2009 VA Examination Addendum.  As the private chiropractor pointed out, however, the Veteran has been provided lifts of different heights to improve the mechanics of his lower extremities.  See July 2015 Deposition Tr. at 11.  Therefore, while it may be true that the actual length of the legs is the same, the evidence shows that the Veteran does use VA-prescribed orthotics of varying heights to correct differences in the lower extremities that result in a functional difference in leg length, a fact not addressed by the VA examiner.  See also July 2015 Deposition Tr. 8-9 (discussing difference between left and right foot drop of 17 millimeters).

In addition, the medical records contain varying descriptions of the degree of limping and abnormality in the Veteran's gait.  See November 2008 VA Primary Care Note ("Normal stance & Antalgic gait."); September 2010 VA Emergency Care Note ("ambulates bent over with an unsteady gait with the assist of a cane"); June 2011 VA Examination (indicating antalgic gait); September 2012 VA Kinesiotherapy Consult ("ambulates with fair gait with walking cane & Bil knee braces moderate distances"); January 2014 VA Physical Therapy Note ("walked into the PT clinic with minimal limp and using only a cane"); December 2014 Private Progress Note ("Normal gait.").  The Board concludes from this, and the treating chiropractor's testimony and records, that the Veteran's gait has sometimes been normal or near normal and, at other times, has included a significant limp.  The VA examiner's blanket statement regarding a "minimal limp" does not fully account for the documented flare-ups which cause a more significant limp.  See, e.g., DeLuca v. Brown, 8 Vet. App. 202, 205-206 (noting, in context of rating a disability, that the effects of flare-ups must be considered).

Moreover, the VA examiner failed to explain why a minimal limp would not aggravate a back condition beyond the assertion that it does not "cause abnormal movement of the spine."  The private chiropractor disagreed with this assessment and explained, with reference to medical treatises and diagnostic imaging, why he disagreed.  As between an assertion and an explanation, the Board gives more weight to the thoroughly reasoned opinion.  Nieves-Rodriguez, 22 Vet. App. at 304; Owens, 7 Vet. App. at 433.  Additionally, the VA examiner's failure to discuss aggravation, in addition to causation, renders his opinion inadequate as a matter of law.  Allen v. Brown, 7 Vet. App. 439 (1995) (holding that an opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition); 38 C.F.R. § 3.310.

For all these reasons, the Board assigns more probative weight to the private chiropractor's favorable opinions and, so, concludes that the Veteran's back disability was aggravated by his bilateral knee condition.

The evidence is at least in equipoise on the issue of whether the Veteran's service-connected, bilateral knee disabilities aggravated his current back disability.  See Gilbert, 1 Vet.App. at 53-56.  The Veteran's claim of entitlement to service connection for a back disability is granted.

III.  Left Bicep Disability

The Veteran has claimed entitlement to service connection for a left bicep disability which, he contends, was incurred as a result of steroid use for treatment of his back disability.  See January 2009 Veteran's VA 21-4138 (setting forth new claims and arguments in support of those claims).

The Veteran was afforded an August 2011 VA Examination in connection with his claim.  The examiner diagnosed the Veteran with a right bicep injury (specifically, a tendon rupture incurred in 2009), but not with any muscle injury in the left arm.  The examiner consistently indicated trouble only with the right bicep, finding, for example, full (5/5) strength in left elbow flexion but reduced (4/5) strength in right elbow flexion.  The examination is wholly against finding that the Veteran has any current left bicep disability.  The Board finds the VA examiner's diagnostic opinion to be well-supported and, therefore, of significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In a June 2009 VA examination, the Veteran was similarly diagnosed with a right biceps tear, but not a left biceps condition of any sort.  See June 2009 VA Examination ("Diagnoses:  1. Tear of caput longum of the right biceps brachii muscle."; "had a tear of the biceps brachii muscle of the right hand...").

More recent medical records also support the finding that the Veteran has no current disability of the left bicep.  See, e.g., October 2013 VA Nursing Flow Sheet (documenting normal color, full range of motion, and full strength in left arm).

While the Veteran is competent to report subjectively felt or observed symptoms, the Board finds, in the circumstances of this case, that the lay statements are not competent evidence of the correct diagnosis of the Veteran's subjective symptoms.  The Veteran lacks the medical training and expertise needed to diagnose his subjective symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, objective testing and the clinical judgment of a trained, licensed medical professional are more persuasive regarding the existence of a diagnosable condition or actual functional impairments than the Veteran's own statements in the context of a claim for benefits, particularly where contemporary medical records do not indicate any left biceps tear.

There is no other medical evidence suggesting that, contrary to the opinions and medical records discussed above, the Veteran has (or has had at any time during the appeal period) a disability of the left bicep.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, because the Board finds that the Veteran does not have a current diagnosis of any left bicep disability, the criteria for establishing service connection for a left bicep disability have not been met.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 4.125(a); see also Gilpin v. West, 155 F.3d 1353, 1355 (Fed. Cir. 1998).

The greater weight of the evidence establishes that the Veteran does not have a left bicep disability.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Entitlement to service connection for a left bicep disability is denied.

IV.  Duties to Notify and Assist

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2015 Board hearing, the undersigned Veterans Law Judge specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to symptomatology, medical treatment, and the existence of any private medical opinions that would help the Veteran's claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, relevant notice was provided to the Veteran in March 2009, March 2010, October 2011, June 2011, August 2011, and September 2011.  The contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, private treatment/examination records, Social Security Administration (SSA) records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  So, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain medical examinations.  In June 2009 and August 2011, VA provided the Veteran with medical examinations with respect to his left biceps claim.  The examinations are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran has not alleged any inadequacy in the examinations with respect to his left biceps and the Board finds none.

The claim with respect to his back disability has been granted, so the Veteran could not benefit from further examination with respect to that claim.

VA has no obligation to obtain further medical examinations or opinions in connection with the claims addressed on the merits in this decision.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues decided on the merits in this appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for a back disability based on aggravation by the service-connected knee disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for a left bicep disability including as secondary to his back disability is denied.


REMAND

As noted in the listing of Issues above, each of the claims on appeal involves a claim of service connection for a disability as secondary to a service-connected condition (bilateral knees or back).  Although the Veteran has been afforded examinations and opinions regarding his claimed conditions, an opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  Where, as here, VA has undertaken to provide examinations, the examinations must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
 
With respect to the neck, the VA examiner opined that the diagnosed cervical spine condition "is not caused by or a result of service-connected bilateral knee instability condition."  June 2011 VA Examination.  By way of explanation, the examiner stated:  "There is no nexus to establish a causation of the degenerative changes of the cervical spine due to the instability of the knees."  Aside from the circular nature of this statement, it utterly fails to discuss the possibility of aggravation.  The other medical evidence of record is not sufficient to decide the claim favorably, so remand is appropriate.

The Board notes that, because the Veteran is also now service-connected for his back disability, the VA examiner should address the possibility of both causation and aggravation of the neck disability by the back disability.

Similarly, with respect to the hips, the examiner failed to address both causation and aggravation.  June 2009 VA Examination ("Impression of x-rays of both hip joints is mild to moderate degenerative changes of bilateral hips.";  "In my opinion, the patient's bilateral hip condition is not likely related to his service-connected and aggravated bilateral knee condition.  The patient never had any injury of the bilateral hips.  His pain started in 2008 and therefore is not related to his bilateral knee condition.  The limping on the left leg is mild without assistive devices.").  The failure to address causation and aggravation renders the examination inadequate.  Allen, 7 Vet. App. at 449-450.

The Board finds that remand for a complete and adequate opinion is necessary notwithstanding the favorable opinion expressed by the private chiropractor.  The focus of the private chiropractor's opinion has, consistently, been on the relationship between the Veteran's bilateral knee disabilities and his back.  While he mentioned the hips in his July 2015 deposition, the references were fleeting, without elaboration, and failed to state a nexus opinion with any clarity or to the requisite degree of certainty.  See July 2015 Deposition Tr. at 13 ("All those forces get thrown off center, causing excessive wear and tear on the joints.  Knees, hips, the low back.").  The Board would benefit from further development of the record with respect to the hip claims.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 (2009) (holding that "the Secretary . . . has an affirmative duty to gather the evidence necessary to render an informed decision on the claim").

Finally, remand is also necessary with respect to the right bicep claim.  At the time of the August 2011 VA examination, the Veteran was not service-connected for his back disability, so the examiner only addressed a possible etiological connection to the Veteran's knee disabilities.  See August 2011 VA Examination (opining that it is less likely than not that the Veteran's muscle tear of the left biceps is related to his bilateral knee disabilities).  While the earlier VA examination did address a possible nexus with the lower back, the rationale was inadequate and the opinion failed to address both causation and aggravation.  See June 2009 VA Examination ("In my opinion, the tear of the biceps brachii is not related to his bilateral knee condition and lower back condition.  The tear is mainly traumatic and related to some degenerative changes in the muscle.  Usually this tear is not operated because the other part of the muscle is taking the function of the torn muscle.").

The examiner suggested a possible relationship between the Veteran's use of steroids for his back/hip disabilities and the biceps tear, but failed to provide a definite opinion on the matter (with respect to either causation or aggravation).  See August 2011 VA Examination (noting "there are two main causes of biceps tendon tears:  injury and overuse" with discussion of additional risk factors such as age, heavy overhead activities, shoulder overuse, smoking, and corticosteroid medications (with citation to medical treatise)).  Remand for an adequate secondary service connection opinion with respect to the right biceps, including full discussion of the relevance of any corticosteroid treatments, is necessary.  Allen, 7 Vet. App. at 449-450; Douglas, 23 Vet. App. at 26.

Accordingly, the case is REMANDED for the following action:

1.  After conducting any additional development deemed necessary, the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by an examiner for each of the remanded disabilities (a new examination is not required, unless it is deemed needed).  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

Bilateral Hips

a.  Identify the appropriate diagnosis/es for each of the Veteran's left and right hip disabilities.

b.  For each hip disability identified in response to (a), is it at least as likely as not (probability of at least 50 percent) that the hip disability was caused by the Veteran's service-connected disabilities (alone or in combination) to include the Veteran's back disability and bilateral knee disabilities?

c.  If the examiner provides a negative response to (b), is it at least as likely as not (probability of at least 50 percent) that any identified hip disability is aggravated by the Veteran's service-connected disabilities (alone or in combination) to include the Veteran's back disability and bilateral knee disabilities?

The examiner should specifically comment on the treatise evidence submitted on the Veteran's behalf with the August 2011 Appellate Brief ("Veteran's Argument") from the representative and should specifically comment on the July 2015 deposition testimony of the private chiropractor.


Neck

d.  Identify the appropriate diagnosis/es for each of the Veteran's neck (cervical spine) disabilities.

e.  For each neck disability identified in response to (d), is it at least as likely as not (probability of at least 50 percent) that the neck disability was caused by the Veteran's service-connected disabilities (alone or in combination) to include the Veteran's back disability and bilateral knee disabilities?

f.  If the examiner provides a negative response to (e), is it at least as likely as not (probability of at least 50 percent) that any identified neck disability is aggravated by the Veteran's service-connected disabilities (alone or in combination) to include the Veteran's back disability and bilateral knee disabilities?

The examiner should specifically comment on the treatise evidence submitted on the Veteran's behalf with the August 2011 Appellate Brief ("Veteran's Argument") from the representative and should specifically comment on the July 2015 deposition testimony of the private chiropractor.

Right Biceps

g.  Identify the appropriate diagnosis/es for each of the Veteran's right biceps disabilities.

h.  For each right biceps disability identified in response to (g), is it at least as likely as not (probability of at least 50 percent) that the right biceps disability was caused by the Veteran's service-connected disabilities (alone or in combination) to include the Veteran's back disability and bilateral knee disabilities?

i.  If the examiner provides a negative response to (h), is it at least as likely as not (probability of at least 50 percent) that any identified right biceps disability is aggravated by the Veteran's service-connected disabilities (alone or in combination) to include the Veteran's back disability and bilateral knee disabilities?

The examiner should specifically comment on the medical treatise she cited in her August 2011 statement that "Using corticosteroids has been linked to increased muscle and tendon weakness....He had just had a corticosteroid injection into his SI joints prior to the rupture."

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.
 
2. After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to service connection for a neck disability, a right hip disability, a left hip disability, and a right biceps disability.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


